—In consolidated support proceedings pursuant to Family Court Act article 4, the petitioner appeals from so much of an order of the Family Court, Orange County (Bivona, J.), entered June 3, 1992, as sustained the respondents’ objections to two orders of the same court (Gilbert, H.E.), dated January 6, 1992, and March 30, 1992, respectively, made after a hearing, and dismissed the petitions dated May 10, 1991, with prejudice.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
At the hearing on October 23, 1991, the petitioner’s representative failed to give any indication that evidence was available regarding the necessity of the medical services for which the petitioner claimed reimbursement or the amount of the expenses incurred in rendering the services. It was therefore proper for the Family Court to dismiss the original support proceedings commenced by petitions dated May 10, 1991, with prejudice (see, Kilduff v Donna Oil Corp., 74 AD2d 562).
We have reviewed the petitioner’s remaining contentions and conclude that they are without merit. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.